DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amended filed March 9, 2020 has been considered.  
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by White (Reference U, cited by the Examiner).
   	The instantly claimed invention is disclosed.  See the entire document.  This document discloses a chemical trial to evaluate the safety and tolerability of EDO-S101 (tinostamustine) and its pharmacokinetic profile. EDO-S101 is evaluated based upon the potential use in conventional chemotherapy.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Crystal Biopharmaceutical, LLC [WO 2010/085377 (Reference N, cited by the Examiner].
	The instantly claimed invention is disclosed.  See the entire document.  At page 8, line 16, the invention relates to a method of treating a neoplastic disorder.  At page 10, 2nd column, 4th line, see the compound, tinostamustine. The compound is depicted below:  

    PNG
    media_image1.png
    190
    602
    media_image1.png
    Greyscale
.
At page 24, lines 17- 23, see the neoplastic diseases which are treated.  The paragraph is depicted below: 

    PNG
    media_image2.png
    373
    1182
    media_image2.png
    Greyscale
. 
Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Northlake BioSciences, LLC [WO 2013/040286 (Reference O, cited by the Examiner].
	The instantly claimed invention is disclosed.  See the entire document.  At page 7, 2nd column, 3rd line, see the compound, tinostamustine. The compound is depicted below:  

    PNG
    media_image1.png
    190
    602
    media_image1.png
    Greyscale
.
At page 26, the invention relates to a method of treating a neoplastic disorder. At pages        26 and 44, claims 29-31, see the neoplastic diseases which are treated.  The paragraph is depicted below: 

    PNG
    media_image2.png
    373
    1182
    media_image2.png
    Greyscale
. 
No Information Disclosure Statement has been considered.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                                       /Zinna Northington Davis/
 
/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
05.10.2022